Citation Nr: 1641301	
Decision Date: 10/21/16    Archive Date: 11/08/16

DOCKET NO.  08-08 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), depression, and substance-induced mood disorder.  

2.  Entitlement to service connection for alcohol abuse, including as due to service-connected disabilities.  

3.  Entitlement to service connection for gastroesophageal reflux disease (GERD), including as due to service connected disabilities.

4.  Entitlement to service connection for diverticulosis or diverticulitis, including as due to service-connected disabilities.

5.  Entitlement to service connection for sleep apnea, including as due to service-connected disabilities.

6.  Entitlement to service connection for erectile dysfunction, including as due to service-connected disabilities.

7.  Entitlement to service connection for peripheral neuropathy, including as due to herbicide exposure.

8.  Entitlement to service connection for a back disability, including residuals of a lipoma excision and as due to herbicide exposure.

9.  Entitlement to an increased rating for a residuals of a left hand anterior interosseus nerve injury and left carpal tunnel syndrome with flexion deformity of the third, fourth, and fifth fingers ("left arm disability"), evaluated as 40 percent disabling prior to July 10, 2012, and as 60 percent disabling thereafter.

10.  Entitlement to an increased rating for left arm surgical scars, evaluated as 10 percent disabling.

11.  Entitlement to an increased rating for residuals of a right shoulder separation with clavicle deformity and laceration scar ("right shoulder disability"), evaluated as 20 percent disabling.

12.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU) prior to July 11, 2012.


REPRESENTATION

Appellant represented by:	Karl Kazmierczak, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from June 1971 to June 1975.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2007 and December 2010 rating decisions by the Pittsburgh, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA). 

A hearing on these matters was held before a Veterans Law Judge who has since retired on October 19, 2011.  A copy of the hearing transcript has been associated with the file.  The Veteran was given the opportunity to appear for another Board hearing, but declined by way of correspondence received in July 2016.

In February 2012, the Board remanded this case for further development.  The development requested having been completed, the case is now appropriate for appellate review.  In addition, subsequent to the Board's remand, the RO granted a TDIU effective from July 11, 2012; thus, the issue has been re-characterized as it appears on the first page of this decision.  


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of PTSD; symptoms of an acquired psychiatric disability other than PTSD were not continuous or recurrent in service and have not been continuous or recurrent since service separation; and there is no medical nexus between the current psychiatric disability and active service.

2.  Alcohol abuse was not caused or aggravated by a service-connected disability.

3.  There is no indication or contention of an etiological relationship between the claimed GERD and/or diverticulosis/diverticulitis and active service or a service-connected disability, including the medications the Veteran takes for his service-connected disabilities.

4.  There is no indication or contention of an etiological relationship between the claimed sleep apnea or erectile dysfunction and active service or a service-connected disability.

5.  The Veteran does not have early onset peripheral neuropathy; there was no event, disease, or injury manifesting in neuropathy symptoms during active service; symptoms of neuropathy were not continuous or recurrent in service or since service separation; and there is no medical nexus between peripheral neuropathy (also diagnosed as meralgia paresthetica) and active service, including herbicide exposure.

6.  Symptoms of a back disability were not continuous or recurrent in service or since service separation; arthritis did not manifest to a compensable degree within one year of active service; and there is no medical nexus between the current back disability and active service, including as due to herbicide exposure.

7.  Throughout the rating period on appeal, the left upper extremity disability manifested severe incomplete paralysis of all radicular groups, and did not manifest complete paralysis at any time.  

8.  From July 11, 2012, the left upper extremity disability manifested unfavorable ankylosis of the long, ring, and little fingers of the left hand.  

9.  Throughout the rating period on appeal, the Veteran's scars were not deep or nonlinear, they did not cause limitation of motion or function, did not meet or exceed 144 square inches in total area, and were not unstable.

10.  Prior to October 29, 2013, the Veteran's right arm motion was limited at shoulder level, but, thereafter, was limited to 25 degrees from his side.  

11.  The Veteran was rendered unable to obtain or maintain substantially gainful employment as a result of his service-connected disabilities prior to July 11, 2012.


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disability, to include PTSD, depression, and substance-induced mood disorder, have not been met.  38 U.S.C.A. §§ 101, 1101, 1110, 1131, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125(a) (2015).  

2.  The criteria for service connection for alcohol abuse have not been met.  38 U.S.C.A. §§ 101, 105, 1101, 1110, 1131, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.1, 3.102, 3.159, 3.301, 3.303, 3.304 (2015).  

3.  The criteria for service connection for GERD have not been met.  38 U.S.C.A. §§ 101, 1101, 1110, 1131, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2015).

4.  The criteria for service connection for diverticulosis/diverticulitis have not been met.  38 U.S.C.A. §§ 101, 1101, 1110, 1131, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2015).

5.  The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 101, 1101, 1110, 1131, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2015).

6.  The criteria for service connection for erectile dysfunction have not been met.  38 U.S.C.A. §§ 101, 1101, 1110, 1131, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2015).

7.  The criteria for service connection for peripheral neuropathy of the lower extremities have not been met, including presumptively based on herbicide exposure.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

8.  The criteria for service connection for a back disability are not met, including as due to herbicide exposure.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1131, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

9.  For the rating period on appeal prior to July 11, 2012, resolving reasonable doubt in the Veteran's favor, the criteria for a 60 percent disability rating for the left upper extremity disability were met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.123, 4.124a, Diagnostic Code (DC) 8513 (2015).  

10.  The criteria for a disability rating in excess of 60 percent for the left upper extremity disability have not been met for any part of the rating period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.123, 4.124a, Diagnostic Code (DC) 8513 (2015).  

11.  From July 11, 2012, resolving reasonable doubt in the Veteran's favor, the criteria for a separate 20 percent disability rating, but no higher, for unfavorable ankylosis of the long, ring, and little fingers of the left hand have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5218 (2015).

12.  The criteria for a disability rating in excess of 10 percent for left arm scars have not been met for any part of the rating period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.118, Diagnostic Code (DC) 7805 (2015).

13.  The criteria for a disability rating in excess of 20 percent for the right shoulder disability have not been met for the rating period on appeal prior to October 29, 2013.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5299-5201 (2015).

14.  From October 29, 2013, resolving reasonable doubt in the veteran's favor, the criteria for a 40 percent disability for the right shoulder disability have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5299-5201 (2015).

15.  Resolving reasonable doubt in the Veteran's favor, the criteria for a TDIU were met prior to July 11, 2012.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The United States Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as arthritis, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In this case, the evidence of record demonstrates a current diagnosis of arthritis of the spine.  Where the veteran asserts entitlement to service connection for a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service or diagnosis within the presumptive period after service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013); 38 C.F.R. § 3.307 (service connection authorized for chronic diseases diagnosed within the presumptive period).  However, for the reasons set forth below, the Veteran was not diagnosed with arthritis within one year of separation from service, nor has there been continuity of symptomatology.   

With specific regard to continuity of symptomatology, for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition, such as arthritis, noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).       

The remaining conditions at issue are not any of the "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.309(b) (requiring continuity of a condition after service if chronicity is not found in service) does not apply to this case.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In certain cases, service connection can be presumed if a veteran was exposed to an herbicide agent during active service.  Under the current regulations, presumptive service connection is warranted for early onset peripheral neuropathy, among other disorders.  38 C.F.R. § 3.309(c).  The regulations formerly contemplated "acute and subacute peripheral neuropathy;" however, effective September 6, 2013, VA adopted a proposed rule to amend its adjudication regulations regarding presumptive service connection for acute and subacute peripheral neuropathy associated with exposure to certain herbicide agents.  

The amendment was based on findings from the September 29, 2010, National Academy of Sciences (NAS) report titled, Veterans and Agent Orange: Update 2010 ("Update 2010"), which concluded that early-onset peripheral neuropathy associated with herbicide exposure was not necessarily a transient condition.  The amendment replaced the terms "acute and subacute" in 38 C.F.R. 3.307(a)(6)(ii) and 38 C.F.R. 3.309(c) with the term "early-onset" and removed the Note to 38 C.F.R. 3.309(c) requiring that the neuropathy be "transient."  This change effectively removed the requirement that acute and subacute peripheral neuropathy appear "within weeks or months" after exposure and that the condition resolve within two years of the date of onset in order for the presumption to apply.

This amendment clarified that VA will not deny presumptive service connection for early-onset peripheral neuropathy solely because the condition persisted for more than two years after the date of the last herbicide exposure.  However, it did not change the requirement that peripheral neuropathy must have become manifest to a degree of 10 percent or more within one year after the veteran's last in-service exposure in order to qualify for the presumption of service connection.  

In Update 2010, NAS found that evidence did not support an association between herbicide exposure and delayed-onset peripheral neuropathy, which NAS defined as having its onset more than one year after exposure.  See 78 Fed. Reg. 54763-01.  Indeed, VA has published a list of specific conditions for which a presumption of service connection based on exposure to herbicides used in Vietnam during the Vietnam era is not warranted.  These include chronic peripheral nervous system disorders.  See Notice, 75 Fed. Reg. 32540-03 (2010). 

Thus, to qualify for presumptive service connection, early onset peripheral neuropathy must have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a).

Presumptive service connection for the above disorders as a result of Agent Orange exposure is warranted if the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(c).  The governing law provides that a "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f).

When a disease is first diagnosed after service but not within an applicable presumptive period, service connection may nevertheless be established by evidence demonstrating that disease was in fact incurred during service.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  If there is no presumptive service connection available, direct service connection can be established if the record contains competent medical evidence of a current disease process with a relationship to exposure to an herbicide agent while in military service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; Combee at 1043-44.

In addition, service connection may be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  

The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  "Aggravation" is defined for this purpose as a chronic, permanent worsening of the underlying condition, beyond its natural progression, versus a temporary flare-up of symptoms.  Id.  

To prevail on the theory of secondary service causation, generally, the record must show (1) medical evidence of a current disability, (2) a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2).  The Court has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of a veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for Acquired Psychiatric Disability

The Veteran contends that he has a psychiatric disability, to include PTSD, as a result of events that occurred during active service.  He has described several different in-service stressors.  First, he states that, while in Vietnam, he was with a friend and fellow soldier when his friend shot and killed two civilians; although he did not witness them being shot, he saw their bodies immediately afterwards.  Next, he states that while he was in Saigon, a rocket landed across the road from him but did not detonate; he was afraid for his life.  Finally, as a security specialist, he served on the patrol towers of the base at Cam Ranh Bay and sometimes received incoming fire and returned fire.      

In addition to the laws and regulations outlined above, service connection for PTSD requires: medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  

With regard to the first element necessary for a grant of service connection for PTSD (medical evidence of PTSD), the Board finds that the weight of the evidence is against a finding that there is a current diagnosis of PTSD.  The first requirement for any service connection claim is competent evidence of existence of a current disability.  Brammer, 3 Vet. App. at 225.    

The Veteran has an extensive history of psychiatric evaluation and treatment with various diagnoses beginning in 2008.  While some treatment records reference a diagnosis of PTSD, none of the PTSD diagnoses are made in conformance with the DSM-IV or V criteria, and often, the diagnosis is recorded as a tentative diagnosis and referenced as "rule out PTSD."  

For instance, when he first sought psychiatric treatment in January 2009, the clinician concluded that he met the criteria for major depressive disorder, but indicated that further evaluation was needed to determine whether his experienced stressors and emotional reaction supported a diagnosis of PTSD.  He was evaluated by a psychologist later that month, who concluded that although the Veteran had reported an event from his past that was distressing to him and continued to cause him feelings of guilt, his pattern of response to this event over time was not one consistent with PTSD but rather with a depressive reaction.    

In a May 2011 letter, a VA psychologist stated that the Veteran was receiving treatment with both the Center for Treatment of Addictive Disorders (CTAD) and the PTSD Clinical Team (PCT), including individual therapy and weekly group therapy in the PTSD intensive outpatient program with providers in the PCT.  The doctor specifically noted, however, that the Veteran's diagnoses were alcohol dependence in early/full remission and major depression; the doctor did not state he was diagnosed with PTSD.  

The Veteran submitted an August 2011 letter from a private psychologist who stated that, based on the Veteran's anxiety in response to his described in-service stressors, the proper diagnosis was PTSD.  However, in April 2012, the VA psychologist who conducted his individual therapy sessions stated that, although he continued to experience symptoms of re-experiencing arousal and avoidance related to events in Vietnam, per previous C&P exams and evaluations in the PTSD clinic, he did not meet the full psychological criteria for PTSD.

A June 2012 letter from a VA psychiatrist, Dr. T., stated that the Veteran was undergoing treatment for PTSD.  Dr. T.'s treatment notes do list PTSD as a diagnosis on Axis I, and indicate that the Veteran was taking medication for PTSD-related nightmares.  

An important basis for weighing various references to PTSD is the purpose for which they are recorded.  This can generally be surmised from the context of report.  See Lee v. Brown, 10 Vet. App. 336 (1997) (a medical opinion should be viewed in its full context, and not characterized solely by the medical professional's choice of words).  Simple references in the medical record that the Veteran is being followed for PTSD or noting a diagnostic history of PTSD are not presented as comprehensive diagnoses, but are presented typically in summary or list format to give treatment providers an overview of the Veteran's various disorders, and in some cases, the medications prescribed for each.  Such non-diagnostic references may be based on a discussion with the Veteran.  In this case, the Veteran has often informed treatment providers that he has PTSD or is being treated for PTSD.  Such references may also be based on a review by the clinician of the Veteran's treatment records.  However, in a voluminous record such as this one, the variances in diagnoses, preliminary diagnoses, and questioned diagnoses, undoubtedly increases the likelihood of a disconnect between these informational references and the concurrent consensus of his psychiatric treatment providers as to his actual diagnosis.

The question that must be determined is whether there is a diagnosis of PTSD at any time since the claim was filed.  McClain v. Nicholson, 21 Vet. App. 319 (2007) (the presence of a disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative).  The multiple references to "rule out PTSD" and the private psychologist's and Dr. T.'s diagnosis of PTSD in this case are not interpreted as a finding that PTSD is a current disability, or that it has been present at any specific time pertinent to the appeal.  

In February 2014, VA obtained a VA examination and opinion to address the question of the appropriate psychiatric diagnosis.  The VA examiner, a psychologist, concluded that the Veteran did not meet the diagnostic criteria for PTSD under the DSM-V criteria.  Namely, the examiner stated that none of the claimed stressors were adequate to support a diagnosis of PTSD in that they did not meet Criterion A under the DSM-V.  Further, the examiner noted that the Veteran had only consistently reported one stressor across evaluations involving the death of the Vietnamese civilians, and that this event could not be considered a Criterion A stressor upon which a diagnosis of PTSD could be predicated as it was not related to hostile military or terrorist activity, and the Veteran's response was more indicative of remorse and guilt than horror or fear.  

Second, the 2014 VA examiner noted that the Veteran had been involved in extensive treatment with psychological providers in both group and individual psychotherapy, and despite this extensive treatment from providers who know the Veteran well, none of these providers had diagnosed him with PTSD.  Although Dr. T. had included PTSD as a diagnosis for the Veteran, the doctor did not clearly identify the Criterion A stressor linked to the diagnosis.  In addition, despite the extensive evidence-based treatment for symptoms of PTSD and anxiety, the Veteran reported no improvement in symptoms.  The VA examiner explained that this also suggested that the Veteran's primary diagnosis was not PTSD, as one would expect his PTSD symptoms to improve or remit with such extensive treatment.  His lack of treatment response was most consistent with a personality disorder and/or psychotic disorder.  

The VA examiner's opinion is supported by the medical evidence of record, which, as stated above, indicates that his treating providers ruled out PTSD as a diagnosis, with the exception of Dr. T. and the private psychologist, who did not explain the Criterion A stressor upon which the PTSD diagnosis was made.  

Moreover, treatment notes reference PTSD-related nightmares and state that the Veteran was taking medications to address specific PTSD symptoms.  A reference by a clinician that certain traits or symptoms of PTSD are demonstrated does not establish a diagnosis; indeed, the inclusion of such caveats or qualifiers directly implies that a full diagnosis is not believed to be supported.  In other words, there is no need to refer to PTSD traits if the clinician believes the patient actually has PTSD.   

Accordingly, the Board finds that the greater weight of the probative evidence is against finding that the Veteran has a current diagnosis of PTSD.  Thus, in specific reference to the PTSD aspect of the appeal, the Board reiterates that in the absence of proof of a present disability there can be no valid claim.  Brammer.  As a result, the claim for service connection for PTSD is denied. 

As above, the Board recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain, 21 Vet. App. 319.  However, where the overall record fails to support a current diagnosis of the claimed disability, as is the case here, that holding would not apply.  

The Board has considered the Veteran's statements regarding his symptoms, and acknowledges that he is competent to give evidence about what he experienced; for example, he is competent to discuss his anxiety and other experienced symptoms.  See Layno, 6 Vet. App. 465.  However, in the present case, although his anxiety and other symptoms are found to be capable of lay observation, the diagnosis of PTSD is not within the province of a layperson, as such a diagnosis requires psychiatric testing and evaluation by a mental health professional, and thus his statements to the effect that he has a diagnosis of PTSD do not constitute competent evidence.

Next, the Board has considered whether service connection for any psychiatric disability other than PTSD is warranted.  

After a review of the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that an acquired psychiatric disability did not have its onset during active service.  

Service treatment records are negative for signs, symptoms, findings, treatment, or diagnosis of any psychiatric disability.  An April 1973 treatment note indicates that there was no history in available records indicating significant psychiatric problems, including alcoholism.  Psychiatric evaluation was marked normal at the March 1975 separation examination, and the Veteran checked "no" next to "depression or excessive worry," and "nervous trouble of any sort" on his Report of Medical History, providing highly probative evidence against the current claim that his psychiatric disability had its onset during active service.   

Next, having reviewed the evidence of record, the Board finds that the weight of the evidence is against a finding that the Veteran's current psychiatric disability, variously diagnosed as depression and anxiety disorder, is related to active service.  Symptoms of a psychiatric disability have not been continuous or recurrent since service separation in June 1975.  Following service separation in June 1975, the evidence of record shows no mention of psychiatric symptoms until 2008, when the Veteran was referred to the mental health clinic by his primary care physician for symptoms of depression and anxiety.      

The absence of post-service complaints, findings, diagnosis, or treatment for more than three decades after service separation until 2008 is one factor that tends to weigh against a finding of continuous symptoms of a psychiatric disability after service separation.  See Buchanan (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible).  

Other evidence of record showing that symptoms of an acquired psychiatric disability were not continuous or recurrent since service includes a June 1975 VA examination, conducted just after service separation, which was negative for any psychiatric symptoms.  In addition, primary care notes from August 2003 and April 2004 both indicate that the Veteran did not appear to be in anxiety or depression, providing highly probative evidence against his claim that he has experienced psychiatric symptoms since active service.  

While the Veteran is competent to report the onset of his psychiatric symptoms, his more recent assertions made in the context of the current disability claim of continuous or recurrent psychiatric symptoms since service are outweighed by the other, more contemporaneous, lay and medical evidence of record, both in service and after service, and are not reliable.  See Charles, 16 Vet. App. 370.  The Board finds that the Veteran's assertion of continuous or recurrent psychiatric symptoms after service is not accurate because it is outweighed by other evidence of record that includes the more contemporaneous service separation examination report which shows a normal psychiatric evaluation and at which the Veteran specifically denied depression, worry, and nervous trouble; the 1975 VA examination report which was negative for psychiatric symptoms; the 2003 and 2004 VA treatment notes which specifically state that he was not experiencing depression or anxiety; and the lack of any documentation of reports or treatment for psychiatric symptoms until 2008.  As such, the Board finds that the evidence does not sufficiently support continuous or recurrent psychiatric symptomatology since service so as to warrant a finding of a nexus between the current psychiatric disability and active service. 

The Board acknowledges the Veteran's belief that his current psychiatric disability is related to active service.  However, his statements alone do not establish a medical nexus.  Indeed, while the Veteran is competent to provide evidence regarding matters that can be perceived by the senses, he is not shown to be competent to render medical opinions on questions of etiology.  See Jandreau; see also Barr (lay testimony is competent to establish the presence of observable symptomatology).  As such, as a lay person, he is without the appropriate medical training and expertise to offer an opinion on a medical matter, including the diagnosis, etiology, or causation of a specific disability.  The question of diagnosis and causation, in this case, involves complex medical issues that the Veteran is not competent to address.  Jandreau.

Moreover, the Board finds that the weight of the competent medical evidence is against a finding of a medical nexus between the current psychiatric disability and active service.  

As noted above, an August 2011 letter from a private psychologist stated that, based on the Veteran's anxiety in response to his described in-service stressors, the proper diagnosis was PTSD.  

By contrast, two different VA examiners, both psychologists, in October 2010 and February 2014, opined that the Veteran's current psychiatric symptoms and diagnoses are less likely than not related to or incurred during his military service.  The examiners cited to a long-standing history of depressive symptoms, exacerbated in the past by his alcohol abuse, as well as the lack of any psychiatric symptoms during service or for many years afterward.  The October 2010 VA examiner assessed mood disorder directly related to alcohol dependence, which pre-dated military service and was not exacerbated by military experiences.  The February 2014 VA examiner concurred with this conclusion.  Moreover, both examiners diagnosed antisocial personality disorder based on documentation of the Veteran's pre-military history, which was consistent with a conduct disorder, and his ongoing disregard for social norms, aggressive and impulsive behaviors, and attempts to exaggerate/malinger symptoms for secondary gain (e.g., service connection).  The examiners stated that his antisocial personality disorder, by definition, predated military service and was not exacerbated by military service.  These opinions were based on thorough interviews and evaluations of the Veteran as well as review of his claims file, including his service treatment records and post-service treatment records, and, therefore, are considered highly probative by the Board.  

The Board finds that the opinions of the 2010 and 2014 VA examiners are more probative than the 2011 letter from the private psychologist.  The private psychologist did not provide any rationale for his opinion, nor identify the criteria on which his diagnosis and nexus opinion were based.  Further, there is no indication that the private psychologist had access to the Veteran's claims file, and particularly to his service treatment or personnel records.  By contrast, as explained above, the VA examiners provided thorough rationale for their opinions, citing to specific records reviewed, and stating the criteria upon which their diagnoses and nexus opinion were reached.       

Based on the evidence of record, the weight of the competent evidence demonstrates no relationship between the Veteran's current psychiatric disability and his military service, including no credible evidence of continuous or recurrent symptoms of the claimed disability during active service, continuous or recurrent symptomatology of the claimed disability following service separation, or competent medical evidence establishing a link between the claimed disability and active service.  Therefore, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for a psychiatric disability, and outweighs the Veteran's more recent contentions regarding in-service continuous or recurrent symptoms and continuous or recurrent post-service symptoms.  

For these reasons, the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for Alcohol Abuse

Next, the Veteran avers that his alcohol abuse was caused or aggravated by his claimed psychiatric disability.  He has also contended that he began abusing alcohol during active service as a means of coping with his anxiety and depression.    

At the outset, the Board notes that his post-service treatment records and VA examinations are unanimous in indicating that his alcohol abuse has been in sustained remission since 2010.  Without a current disability, service connection cannot be granted.  Brammer.  However, the Board acknowledges, as noted above, that a diagnosis at any time during the appeal period can justify a grant of service connection.  McClain. 

The Board notes that alcohol dependence or disabilities caused by alcohol use are generally not disabilities for which service connection is available.  The controlling precedential authority makes clear that direct service connection may not be granted for a disability that arises from a Veteran's abuse of alcohol or drugs.  Allen v. Principi, 237 F.3d. 1368 (Fed. Cir. 2001).  The Allen Court interpreted 38 U.S.C.A. § 1110 as precluding service connection for disability that results from primary alcohol abuse, which the Allen Court defined as "arising during service from voluntary and willful drinking to excess."  Id. at 1376.  In conjunction with 38 U.S.C.A. § 105, the Allen Court concluded that Congress expressed a clear intent to preclude service connection for a primary alcohol abuse disability, and that a primary abuse disability is included within section 105(a)'s and 1110's "express exclusion from compensation."  Id. 

The Allen Court further held that § 1110 does, however, allow for substance abuse disability under one circumstance - when the disability arises "secondarily from or as evidence of the increased severity of a non-willful misconduct, service-connected disorder."  Id. at 1378.  The Allen Court reasoned that a secondary alcohol abuse disability "results from" a line of duty disease or disability rather than as a result of abuse of alcohol or drugs itself.  Id. at 1377-78. 

In other words, the Allen Court determined that the language of § 1110 reflects a Congressional intent that the cause of the alcohol-related disability determines whether the alcohol-related disability may be compensated under the statute, and that there are two mutually exclusive categories of causation: either the substance-related disability is due to voluntary abuse of a substance and is therefore noncompensable, or it is due to a service-connected condition in which case the abuse is involuntary and the disability is compensable.  Id. at 1376-77. 

Here, the Veteran was diagnosed with an alcohol abuse disorder during the appeal period (although now in remission, as noted above), and there is evidence that the Veteran had issues with alcohol during active service, as well as prior to active service.  See February 2014 VA psychiatric examination report.  

However, the competent medical evidence of record suggests that alcohol abuse exacerbated his psychiatric disability, and not the other way around, as the Veteran contends.  For instance, in July 2009, a VA clinician assessed substance-induced mood disorder.  In addition, the same month, a VA psychologist stated that his depression was likely related to his chronic alcohol abuse.  

In any case, even if the alcohol abuse was caused or aggravated by the psychiatric disability as the Veteran claims, as discussed above, he does not have service connection for a psychiatric disability.  Thus, as the Veteran's alcohol abuse disorder has not been found to be secondary to a service-connected disability, service connection for such disorder, as a primary disability, is not allowed.  38 U.S.C.A. §§ 105, 1110; 38 C.F.R. §§ 3.1(n), 3.301(c); Allen, 237 F.3d 1368.

For these reasons, the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for GERD and Diverticulosis/Diverticulitis

The Veteran contends that he has gastrointestinal disorders - GERD and diverticulitis - secondary to his psychiatric disability, alcohol abuse, and chronic non-steroidal anti-inflammatory (NSAID) use for his service-connected musculoskeletal disabilities.  He has not contended that these disabilities are related to or began during active service.  In any case, service treatment records are also negative for any events, diseases, or injuries manifesting symptoms of gastrointestinal disabilities during service.   

As noted above, to prevail on the theory of secondary service causation, generally, the record must show (1) medical evidence of a current disability, (2) a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin, 11 Vet. App. at 512; Reiber, 7 Vet. App. at 516-17.

As the Veteran does not have service connection for the claimed psychiatric disability or alcohol abuse, service connection for GERD or diverticulitis cannot be granted as secondary to the psychiatric disability or alcohol abuse as a matter of law.  38 C.F.R. § 3.310(a); Sabonis v. Brown, 6 Vet. App. 430 (1994).  

Next, the Board finds that there is no current diagnosis of diverticulitis, and his diverticulosis found by colonoscopy in 2009 and now resolved, was not caused or aggravated by his medication use.  

As above, the Board acknowledges the Veteran's belief that his gastrointestinal problems are related to medication use.  However, he has not been shown to be competent to render opinions regarding medical etiology.  Jandreau.

VA obtained a VA examination and opinion in March 2014.  The VA examiner noted that there was no evidence in the records provided for review of a diagnosis, treatment, or condition of diverticulitis.  However, diverticulosis was found in 2009 by colonoscopy.  According to the VA examiner, per literature review, diverticulosis is a condition that develops when pouches (diverticula) form in the wall of the colon (large intestine).  These pouches are usually very small (5 to 10 millimeters) in diameter but can be larger.  In diverticulosis, the pouches in the colon wall do not cause symptoms.  Diverticulosis may not be discovered unless symptoms occur, such as in painful diverticular disease or in diverticulitis.  As many as 80 out of 100 people who have diverticulosis never get diverticulitis.  In many cases, diverticulosis is discovered only when tests are done to find the cause of a different medical problem or during a screening exam.  The reason pouches (diverticula) form in the colon wall is not completely understood, but doctors think diverticula form when high pressure inside the colon pushes against weak spots in the colon wall.  If a diet is low in fiber, the colon must exert more pressure than usual to move small, hard stool.  A low-fiber diet also can increase the time stool remains in the bowel, adding to the high pressure.  Pouches may form when the high pressure pushes against weak spots in the colon where blood vessels pass through the muscle layer of the bowel wall to supply blood to the inner wall (www.webmd.com).  The VA examiner noted that the most recent colonoscopy performed in February 2014 was negative for findings of diverticulosis, and that it had resolved without residuals.  Finally, the VA examiner stated that there is no medical, clinical, or significant research evidence to support the Veteran's contention that his history of asymptomatic diverticulosis, resolved, was caused by or the result of the medications used for treatment of service-connected disabilities, including ibuprofen.  There are no competent opinions to the contrary.  

Moreover, the Board also finds that the weight of the competent medical evidence is against a finding of a relationship between the Veteran's GERD and his medication use.  A VA examination and opinion was obtained in November 2010 to address the etiology of his GERD.  The examiner noted that the Veteran had used NSAIDs over a prolonged period of time secondary to chronic pain from his service-connected injuries, and that NSAIDs do have gastrointestinal side effects and can cause abdominal pain discomfort and bleeding.  The examiner also noted that the Veteran had a history of excessive alcohol use which also causes gastric symptoms.  The VA examiner concluded that while the Veteran has a history of NSAID use, it is more likely that the ongoing excessive alcohol use was causing the gastric symptoms, including GERD.  

The November 2010 VA examiner's opinion is supported by the medical evidence of record.  For instance, in a September 2010 gastroenterology note, the doctor advised the Veteran to discontinue his alcohol use in relation to his gastrointestinal symptoms.  Moreover, there are no competent medical opinions contrary to that of the November 2010 VA examiner.  

Thus, the Board finds that the weight of the competent medical evidence is against a finding of a current diagnosis of diverticulitis, and against a finding of a nexus between the Veteran's GERD and now-resolved diverticulosis and the medication he takes for his service-connected disabilities.     

For these reasons, the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for Sleep Apnea and Erectile Dysfunction

Next, the Veteran avers that his current sleep apnea and erectile dysfunction were caused or aggravated by his claimed psychiatric disability.  He has not contended that these disabilities are related to or began during active service.  In any case, service treatment records are also negative for any events, diseases, or injuries manifesting these disabilities during service.  

As discussed above, since the Veteran does not have service connection for the claimed psychiatric disability, service connection for sleep apnea and erectile dysfunction cannot be granted as secondary to the psychiatric disability as a matter of law.  38 C.F.R. § 3.310(a); Sabonis, 6 Vet. App. 430.  Moreover, there is no competent medical evidence suggesting that either disorder is related to one of his service-connected disabilities.  The appeal is denied.

Service Connection for Peripheral Neuropathy

In this case, the Veteran contends that he has peripheral neuropathy of the lower extremities that was caused by exposure to Agent Orange when he was in Vietnam during active service.    

The Veteran's service personnel records show that he had in-country service in Vietnam from March 1972 to February 1973.  Therefore, in-service exposure to herbicides is assumed.  However, after a review of all of the evidence, lay and medical, the weight of the evidence is against a grant of service connection for peripheral neuropathy, either on a presumptive or direct basis.  

First, the weight of the evidence is against a finding that the Veteran has early onset peripheral neuropathy, in that the evidence weighs against a finding that it manifested to a degree of 10 percent or more within a year after the last date on which he was exposed to an herbicide agent during active service.   

Service treatment records are entirely negative for any signs, symptoms, findings, treatment, or diagnosis of peripheral neuropathy of the extremities.  Indeed, the March 1975 separation examination report indicates a normal neurologic evaluation and normal clinical evaluation of the lower extremities.  Moreover, there is no evidence that symptoms of peripheral neuropathy manifested within one year of his exposure to herbicides and service separation in June 1975.  Indeed, a June 1975 VA examination report is negative for any lower extremity complaints.    

Therefore, because the Veteran does not have early onset peripheral neuropathy, a medical nexus for peripheral neuropathy may not be presumed as a matter of law under the provisions of 38 C.F.R. § 3.309(c).  

Notwithstanding the inapplicability of the Agent Orange presumptive service connection regulations, the Board is obligated to fully consider the Veteran's service connection claim on a direct basis.  See Combee, 34 F.3d at 1043-1044. After a review of all the evidence of record, lay and medical, the preponderance of the evidence demonstrates that there was no event, injury, or disease manifesting neuropathy during active service, and that the preponderance of the evidence demonstrates that symptoms of neuropathy were not continuous or recurrent in service.

As noted above, service treatment records are entirely negative for any signs, symptoms, treatment, or diagnoses of neuropathy during active service.  The March 1975 separation examination report indicating normal clinical evaluation of the lower extremities and neurologic system provides highly probative evidence against the contention that neuropathy manifested during active service.  

The Board also finds that the weight of the evidence demonstrates that symptoms of neuropathy have not been continuous or recurrent since separation from active service in June 1975.  Specifically, following service separation in June 1975, the evidence of record does not show any complaints, diagnosis, or treatment for neuropathy symptoms until August 2002, when the Veteran reported numbness on the lateral border of his right thigh that had persisted "for years."      

The absence of post-service complaints, findings, diagnosis, or treatment for nearly three decades after service separation is one factor that tends to weigh against a finding of continuous or recurrent symptoms of neuropathy after service separation.  See Buchanan (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible).  

Additional evidence tending to show that neuropathy symptoms have not been continuous or recurrent since service separation includes June 1984 examination conducted for Reserve service indicating normal clinical evaluation of the lower extremities and normal neurologic evaluation.  

Moreover, in September 2002, during an Agent Orange Registry Examination, the Veteran stated that he believed that his left upper leg numbness were the result of Agent Orange exposure, and that the left leg numbness had been present for only five years, placing its inception still many years after service separation and providing highly probative evidence against his current claim of continuous or recurrent symptoms since active service.  

With regard to the Veteran's more recent assertions made as part of the current compensation claim that he has had symptoms of neuropathy since separation from service in June 1975, the Board finds that, while he is competent to report the onset of such symptoms, any recent reports of continuous or recurrent symptoms of neuropathy since service are outweighed by the other, more contemporaneous, lay and medical evidence of record, both in service and after service, and are not reliable.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  

The Veteran's statements as to unremitting symptoms of neuropathy after service are not accurate because they are outweighed by other evidence of record that includes the more contemporaneous service treatment records which are negative for any signs, symptoms, treatment, findings, or diagnosis of neuropathy, including the service separation examination report; the 1984 Reserve examination that indicates normal lower extremity and neurologic examination; the September 2002 treatment note indicating that the Veteran reported that his symptoms began only five years prior, placing inception of the symptoms many years after service separation; and the lack of any post-service documentation of treatment or diagnoses of neuropathy until 2002. 

As such, the evidence does not support a finding of continuous or recurrent peripheral neuropathy symptomatology since service, so as to warrant a finding of a nexus between the currently claimed disorder and active service. 

The Board has considered the Veteran's lay statements that his current peripheral neuropathy was caused by herbicide exposure during active service.  However, his statements alone do not establish a medical nexus.  Indeed, while he is competent to provide evidence regarding matters that can be perceived by the senses, he is not shown to be competent to render medical opinions.  As such, as a lay person, he is without the appropriate medical training and expertise to offer an opinion on a medical matter, including the etiology or causation of a specific disability.  The question of causation, in this case, involves a complex medical issue that he is not competent to address.  Jandreau.

Moreover, the weight of the competent medical evidence is against a finding of a nexus between the current peripheral neuropathy and active service.  Specifically, in November 2002, a VA neurologist evaluated the Veteran for his left lower extremity numbness and paresthesias and diagnosed meralgia paresthetica most likely due to an entrapment of his lateral femoral cutaneous nerve on the left side.  The neurologist's recommendation was for the Veteran to lose weight and use suspenders instead of a belt.  Thus, the neurologist did not diagnose peripheral neuropathy at all, nor did he make an etiological connection between the meralgia paresthetica and active service.  

In addition, in May 2006, he again saw a VA neurologist who stated that his history is mostly consistent with meralgia paresthetica rather than neuropathy, and that there was no strong indication of Agent Orange toxicity.  

Finally, in March 2014, a VA examiner opined that the Veteran's meralgia paresthetica is less likely as not the result of active service, to include as due to exposure to herbicides.  The VA examiner reasoned that meralgia paresthetica was not diagnosed until many years after service separation, and cited to the Veteran's history of obesity.  The examiner explained that, per literature review, meralgia paresthetica is a condition characterized by tingling, numbness and burning pain in the outer part of the thigh.  The cause of meralgia paresthetica is compression of the lateral femoral cutaneous nerve that supplies sensation to the skin surface of the thigh.  Tight clothing, obesity or weight gain, and pregnancy are common causes of meralgia paresthetica (www.mayoclinic.org).  Further, no peripheral nerve involvement was identified on current examination.
      
Thus, although some of the Veteran's treatment records indicate a diagnosis of peripheral neuropathy of the lower extremities, the diagnosis is in question, as his treating neurologists and examining physicians have diagnosed meralgia paresthetica instead.  Moreover, none of the physicians have related his symptoms to active service, including herbicide exposure.  

Based on the evidence of record, the weight of the competent evidence demonstrates no relationship between the Veteran's peripheral neuropathy and/or meralgia paresthetica and service, including no credible evidence of continuous or recurrent symptoms of peripheral neuropathy during active service or following service separation or competent medical evidence establishing a link between the claimed peripheral neuropathy and active service, including Agent Orange exposure.  

Therefore, the preponderance of the lay and medical evidence of record weighs against the claim for service connection for peripheral neuropathy of the lower extremities, and outweighs the Veteran's more recent contentions regarding in-service continuous or recurrent symptoms and continuous or recurrent post-service symptoms.  For these reasons, the appeal is denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for a Back Disability

The Veteran contends that he has a current back disability that is related to active service.  Specifically, he contends that exposure to herbicides in Vietnam caused lipomas which arose after service separation, that he had to have the lipomas excised, and that the excisions exacerbated his lumbar degenerative disease.  He also states that when he fell and injured his left arm (for which he has service-connection) during active service, he also twisted his back, but did not report it as his arm was the primary site of pain and injury.    

At the outset, the Board notes that lipomas are not listed among the diseases presumptively related to herbicide exposure in service, so a medical nexus for lipomas may not be presumed as a matter of law under the provisions of 38 C.F.R. § 3.309(e).  

Notwithstanding the inapplicability of the Agent Orange presumptive service connection regulations, the Board is obligated to fully consider the Veteran's service connection claim on a direct basis.  See Combee, 34 F.3d at 1043-1044.

In that regard, after a review of all the evidence of record, lay and medical, the Board finds that the preponderance of the evidence demonstrates that there was no event, injury, or disease manifesting a back disability during active service, and that symptoms of a back disability were not continuous or recurrent in service.    

The Veteran's service treatment records are negative for any report, complaints, findings, treatment, or diagnosis of a back problem - either lipomas or arthritis.  Indeed, at the March 1975 separation examination, the Veteran checked "no" next to "recurrent back pain," and clinical evaluation of the spine was marked as normal, providing highly probative evidence against a finding of chronic back disability symptoms during active service.  

In the case of arthritis (in this case, the back disability), if there is no showing of a chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

The Board next finds that the preponderance of the evidence demonstrates that symptoms of a back disability have not been continuous or recurrent since separation from active service in June 1975.  As noted above, the March 1975 separation examination report is silent as to any symptoms of a back disability.  

Following separation from service in June 1975, the evidence of record does not show any complaints, diagnosis, or treatment for a back disability until October 2008 when the Veteran sought treatment for back pain after slipping and falling while getting out of his car the month prior.  He reported feeling a strong pulling sensation in his right lower back following the incident.  

Then, in December 2008, he reported a mass on his back, stating that he did not know how long it had been present.  An MRI revealed a lipoma, and it was excised in April 2009.        

The absence of post-service complaints, findings, diagnosis, or treatment for a back disability for more than three decades after service separation is one factor that tends to weigh against a finding of continuous or recurrent symptoms of a back disability after service separation.  See Buchanan (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible).    

Additional evidence demonstrating that symptoms of a back disability have not been continuous or recurrent since service separation includes multiple examinations and treatment records dated between the time of service separation and 2008 indicating that the Veteran denied any back problems.  See, e.g., June 1975 VA examination report; June 1984 Reserve examination report; September 2002 Agent Orange Registry examination report; April 2007 VA peripheral nerve examination report; January 15, 2008 VA treatment note.

In addition, a lumbar x-ray from March 2005 was unremarkable, with good alignment and well-preserved disc spaces.   

Further, in the course of seeking treatment, the Veteran has consistently reported that his back problems began after he slipped and fell in September 2008, providing highly probative evidence against his current claim of continuous or recurrent symptoms of a back disability since active service.  See, e.g., October 2008 private treatment record and April 2009 VA examination report for individual unemployability.  

The Board also finds that the preponderance of the evidence demonstrates that arthritis did not manifest to a compensable degree within one year of service separation.  The preponderance of the evidence demonstrates no arthritis symptoms during the one year period after service, and no diagnosis or findings of arthritis of any severity during the one year post-service presumptive period.  Indeed, the evidence does not demonstrate a diagnosis of lumbar arthritis until 2009, when an MRI study showed degenerative disc disease.  For these reasons, the Board finds that arthritis did not manifest to a compensable degree within one year of service separation; therefore, the presumptive provisions for arthritis are not applicable in this case.  38 C.F.R. §§ 3.307, 3.309.

As above, with regard to the Veteran's recent assertions made in the context of the current disability claim of continuous or recurrent back disability symptoms since service, the Board finds that, while the Veteran is competent to report the onset of symptoms of a back disability, these more recent assertions are outweighed by the other, more contemporaneous, lay and medical evidence of record, both in service and after service, and are not reliable.  See Charles, 16 Vet. App. 370.  The Board finds that the Veteran's assertions of continuous or recurrent symptoms of a back disability after service are not accurate because they are outweighed by other evidence of record that includes the more contemporaneous service treatment records, including the March 1975 separation examination report, which shows a normal clinical evaluation of the spine and at which the Veteran denied recurrent back pain; the multiple post-service treatment and examination records indicating that the Veteran denied back problems, as outlined above;  the multiple treatment records indicating that the Veteran reported back problems since his post-service 2008 fall; and the lack of any documentation of reports or treatment for a back disability until 2008 (following a post-service slip and fall), more than 30 years after service separation.

As such, the Board does not find that the evidence sufficiently supports continuous or recurrent symptomatology of a back disability since service, so as to warrant a finding of a nexus between the current back disability and active service. 

The Board acknowledges the Veteran's belief that his current back disability is related to active service.  However, as discussed above, his statements alone do not establish a medical nexus.  Indeed, while the Veteran is competent to provide evidence regarding matters that can be perceived by the senses, he is not shown to be competent to render medical opinions on questions of etiology.  See Jandreau; see also Barr (lay testimony is competent to establish the presence of observable symptomatology).  As such, as a lay person, he is without the appropriate medical training and expertise to offer an opinion on a medical matter, including the diagnosis, etiology, or causation of a specific disability.  The question of diagnosis and causation, in this case, involves complex medical issues that the Veteran is not competent to address.  Jandreau.

Moreover, the Board finds that no competent medical opinions are of record which support a relationship between the Veteran's current back disability and active service, nor is there any other indication in the medical evidence of record that there is a relationship between the current back disability and active service.

The Veteran was afforded a VA examination with regard to his claimed back disability in March 2014.  The VA examiner provided a negative nexus opinion with regard to both the lipoma and arthritis.  The examiner explained that, per literature review, a lipoma is a growth of fat cells in a thin, fibrous capsule usually found just below the skin.  They are the most common noncancerous soft tissue growth. The cause of lipomas is not completely understood, but the tendency to develop them is inherited.  Lipomas occur in all age groups but most often appear in middle age. The Veteran was found to have his lipoma in 2008 located in the upper posterior back area between the shoulder blades and excised in 2009.  The examiner noted that his lipoma was found over 30 years after military discharge.  Therefore, the examiner opined that the lipoma is less likely as not the result of active service, to include as due to exposure to herbicides.  There are no contrary opinions of record.     

In sum, the weight of the competent evidence demonstrates that there is no relationship between the Veteran's current back disability - either his lipoma or arthritis - and active service, including herbicide exposure. 

Based on the evidence of record, the weight of the competent evidence demonstrates no relationship between the Veteran's current back disability and his military service, including no credible evidence of continuous or recurrent symptoms of a back disability during active service, continuous or recurrent symptomatology of the back disability following service separation, or competent medical evidence establishing a link between the current back disability and active service.  Therefore, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for the back disability, and outweighs the Veteran's more recent contentions regarding in-service continuous or recurrent symptoms and continuous or recurrent post-service symptoms.  

For these reasons, the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Disability Rating Laws and Regulations

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range-of-motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 9-98. 

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  38 C.F.R. § 4.59.

As above, in rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson, 7 Vet. App. at 39-40; Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker, 10 Vet. App. at 74; Layno at 469; see also Cartright, 2 Vet. App. at 25 ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno; 38 C.F.R. § 3.159(a)(2).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of a veteran's claims file.  See Prejean, 13 Vet. App. at 448-9.  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom, 12 Vet. App. at 187; Hernandez-Toyens, 11 Vet. App. at 382; see also Claiborne, 19 Vet. App. at 186 (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller, 11 Vet. App. at 348.

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris, 203 F.3d at 1350-51 (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski, 19 Vet. App. at 177 (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal, 5 Vet. App. at 461 (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales, 218 F.3d at 1380-81; Timberlake, 14 Vet. App. at 128-30.

Increased Rating for Left Arm Disability

The Veteran has service connection for residuals of a left hand anterior interosseus nerve injury and left carpal tunnel syndrome with flexion deformity of the third, fourth, and fifth fingers, evaluated as 40 percent disabling prior to July 10, 2012, and as 60 percent disabling thereafter, under the provisions of 38 C.F.R. § 4.124a, DC 8513.  He is right-handed.  

He contends that he is entitled to a higher rating for his left arm disability because he has effectively lost all use of his left hand.  At the October 2011 Board hearing, he testified that his left hand fingers go numb and he is unable to pick up anything with his left hand, cannot grip anything, and cannot type or flip switches.  

The Board notes that, in a September 2016 rating decision, the RO granted entitlement to special monthly compensation based on loss of use of the left hand, effective from February 19, 2015.    

As noted above, the Veteran's left hand disability has been evaluated under DC 8513.  Under this diagnostic code, 20, 30, and 60 percent disability ratings are assigned when incomplete paralysis of all radicular groups is mild, moderate, and severe, respectively.  An 80 percent disability rating is assigned for complete paralysis.  38 C.F.R. § 4.124a, DC 8513. 

The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of loss or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves.

The Board notes that words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be just.  38 C.F.R. § 4.6.  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Rather, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 4.2, 4.6.

The Board will first examine the evidence most relevant to the appeal period prior to July 10, 2012, to determine whether a disability rating in excess of 40 percent is warranted for the left arm disability. 

The Veteran was afforded a VA examination in April 2009, at which he reported tingling pain to the left hand that was intermittent, occurring every other day, and lasted thirty minutes.  He rated it a level of 8 out of 10 in severity and denied flare-ups.  He stated it did not affect his activities of daily living.  He reported that he sometimes dropped things with that hand, but that, otherwise, he had no loss of function.  The VA examiner stated that the involved nerves were the median and ulnar.  The examiner noted that there was no additional joint involvement.  Examination of the hands revealed no swelling, redness, or obvious deformities.  There was normal sensation.  Metacarpophalangeal range of motion of the bilateral hands was from zero to 90 degrees with no limitations and no pain.  The examiner further noted no weakness, decreased endurance, or easy fatigability with repetitive range of motion, and that repetition did not change degrees of motion or cause pain.

In a May 2009 letter, the Veteran wrote that he had no strength in his left hand and arm, that he could not pick things up because he dropped them, and that he could not make a fist with his left hand.  He stated he could hardly use the left hand.  

In August 2009, private treatment records of Dr. S. indicate that he was diagnosed with left wrist pisotriquetral joint arthritis, which was causing him pain.  In addition, he continued to report symptoms of left hand numbness tingling and weakness, and stated that his symptoms had been going on for approximately one year.  He reported that his hand went numb and it awakened him from sleeping.  Dr. S. tentatively diagnosed left cubital tunnel syndrome, noting that the Veteran had already had median nerve releases at the elbow and wrist in the past.  The doctor ordered an EMG study.

In October 2009, the Veteran stated that his wife had to help him button his clothes due to his left arm disability.  

The Veteran was afforded a VA neurological examination in December 2009.  It was noted that, in 1995, electrodiagnostic testing of left upper extremity was unremarkable.  Currently, the Veteran reported significant left upper extremity discomfort and weakness.  He could not make a fist, and the examiner noted that this was previously recorded in a note from Dr. S. in 1995.  He reported ongoing difficulties with buttoning and fine motor tasks involving the use of the left arm, but stated it had become worse over the last 2 to 2-1/2 years.  On examination, motor strength was 5 out of 5 in the right upper and lower extremities and left upper extremity.  His grip strength was 4-/5, wrist extension was 4/5, finger extension was 4+/5, finger flexion was 5/5, and ulnar portion was 4-/5.  There was decreased sensation distally in a stocking-glove distribution with superimposed sensory loss in the median distribution on the left.  

The VA examiner concluded that the Veteran's symptoms were mostly unchanged, although there may have been slight worsening over the last couple of years.  He had evidence of previous anterior interosseous injury and distal median nerve entrapment (carpal tunnel), and continued to have difficulties with activities of daily living, including buttoning and getting dressed.  The examiner noted that the distribution of weakness was wider than what could be explained with carpal tunnel syndrome only, and that sensory findings were also present on examination which could not be explained solely by anterior interosseous nerve injury.  

In April 2011, the Veteran sought treatment with Dr. S. with the chief complaint of left thumb and wrist pain with associated loss of motion that had been going on for some time.  Dr. S. wrote that, after physical examination, his diagnosis was CMC arthritis of his left thumb, and that the plan was a left thumb CMC joint arthroplasty scheduled for July 2011.  Dr. S. noted an extensive history of left arm problems sustained after a fall while in the military, and that since that time, he had had multiple operations referable to his left forearm.  The doctor stated he appeared to have developed posttraumatic CMC joint arthritis of his thumb related to his original injury.

Based upon these findings and the lay evidence of record, resolving reasonable doubt in favor of the Veteran, the Board finds that the evidence is at least in equipoise as to whether the assignment of an increased rating of 60 percent for the left arm disability is warranted for the rating period prior to July 11, 2012, when the current 60 percent disability rating went into effect.  The Veteran has consistently testified that he is unable to make a fist with his left hand throughout the rating period on appeal, that he is unable to carry things without dropping them, and that he struggles with activities of daily living such as buttoning his clothing.  Based on his competent and credible statements of functional limitation, the Board finds that the evidence is at least in equipoise as to whether severe incomplete paralysis is present, and a 60 percent rating is warranted for the appeal period prior to July 11, 2012.  

Turning to the rating period from July 11, 2012, the Board will examine the evidence to determine whether a disability rating in excess of 60 percent is warranted.  

The Veteran was afforded a VA examination in July 2012, on the basis of which a higher rating was granted.  The examiner diagnosed a left elbow injury; anterior interosseous nerve injury of left arm - surgically repaired; CTS of left hand - released, then redo surgery; and flexion deformity of 3rd through 5th fingers of left hand with arthritis of thumb.  The Veteran continued to report significant left upper extremity discomfort and weakness, and could not make a fist.  He stated that he could not grip with his left hand, that his left index finger did not bend, and his thumb stuck out like a "monkey."  He stated that he did everything with his right hand, and that he was not able to use his left hand at all.  Examination revealed that the third, fourth, and fifth fingers were frozen in a bent position, and that attempts to straighten them caused exquisite pain.  His left hand grip was 1 out of 5, and thumb to index finger was 5 out of 5.  Sensation was diminished.  There was moderate incomplete paralysis of the radial (musculospiral) nerve; moderate incomplete paralysis of the median nerve; severe incomplete paralysis of the ulnar nerve; and severe incomplete paralysis of the lower radicular group.  Functioning was not so diminished that amputation with prosthesis would equally serve the Veteran.  X-ray studies showed flexion deformity of the third through fifth fingers and advanced degenerative changes at the base of the thumb.        

The Veteran was afforded another VA examination in March 2014.  The diagnoses were flexion deformity of the third through fifth fingers of the left hand with arthritis of the thumb; anterior interosseous nerve injury of the left arm - surgically repaired; and carpal tunnel syndrome with multiple surgical releases.  He reported that he was unable use his left hand and unable to perform fine motor skills, cannot dress self, that his wife buttoned and zipped his clothing and cut meat, as well as help him with grooming and shaving.  On examination, there was a gap between thumb pad and fingers of more than two inches, with no objective evidence of painful motion.  There was a gap of one inch or more between index finger and the proximal transverse crease of the palm, with no objective evidence of painful motion.  Extension of the index and long fingers was limited by no more than 30 degrees (unable to extend finger fully, extension limited to between 0 and 30 degrees of flexion), with no objective evidence of painful motion.  There was no additional limitation of motion for any fingers after three repetitions, and no incapacitation or flare-ups.  After repetitive use, additional functional loss included less movement than normal of all fingers, weakened movement of index, long, ring, and little fingers, deformity of all fingers, atrophy of long, ring, and little fingers, frozen digits three through five, index finger does not bend, and thumb sticks out like a "monkey."  Muscle strength was 1 out of 5.  There was ankylosis of the long, ring, and little fingers, and ankylosis of metacarpophalangeal joint in full flexion.  Ankylosis resulted in inability to grip or hold an object or perform activities of daily living, and inability to perform fine motor skills.  Function was not so diminished that amputation with prosthesis would equally serve the Veteran.  In terms of the Mitchell criteria, the examiner stated that, with increased repetition over time, it is likely there would be an increased loss of range of motion of the index and thumb of 5 degrees but no further loss of range of motion of digits three through five.  

The VA examination also included neurological evaluation.  The Veteran reported left wrist anterior numbness, but denied numbness to the fingers of the left hand.  Examination revealed mild paresthesias and numbness of the left upper extremity. He had moderate incomplete paralysis of radial (musculospiral) nerve; moderate incomplete paralysis of median nerve; severe incomplete paralysis of ulnar nerve; and severe incomplete paralysis of lower radicular group. 

The Veteran was afforded another VA examination in February 2015.  He denied any changes in his symptoms since the prior VA examination.  The examiner observed that the third through fifth fingers remained frozen in a bent position.  The gap between the pad of the thumb and fingers was 5.5 centimeters.  The Veteran was unable to perform activities of daily living or fine motor activities.  The examiner noted that he had ankylosis of the long, ring, and little finger metacarpophalangeal joints in full flexion.  Attempts to straighten those fingers were unsuccessful.  The examiner stated that functioning was so diminished that amputation with a prosthesis would equally serve the Veteran.  

After reviewing the evidence of record, lay and medical, relevant to the appeal period from July 11, 2012, the Board finds that the weight of the evidence is against the assignment of a disability rating in excess of 60 percent for the left arm disability for the entire rating period on appeal.  Namely, the weight of the evidence is against a finding that the left arm disability manifested complete paralysis at any time, which is required for entitlement to the next higher (and highest available) 80 percent disability rating under DC 8513.  The examining physicians have categorized the degree of paralysis of the nerves of the arm and hand as severe, at most.  

However, the Board finds that a separate rating is warranted for the Veteran's flexion deformity of the third through fifth fingers of the left hand.  Specifically, the Board finds that a separate 20 percent disability rating is warranted for unfavorable ankylosis of the long, ring, and little fingers of the right hand under DC 5218, effective from July 11, 2012, the date of the VA examination at which ankylosis of these digits was first identified.  See 38 C.F.R. § 4.71a.  

Note (3)(iii) under Evaluation of Ankylosis or Limitation of Motion of Single or Multiple Digits of the Hand states that if only the metacarpophalangeal joint is ankylosed, and there is a gap of more than two inches (5.1 centimeters) between the fingertips and the proximal transverse crease of the palm, with the fingers flexed to the extent possible, the disability is to be evaluated as unfavorable ankylosis.  In this case, the July 2012 VA examiner noted that the third through fifth fingers were frozen in a bent position, which the 2014 and 2015 VA examiners identified as ankylosis of the metacarpophalangeal joints.  Moreover, both the 2014 and 2015 VA examiners found that there was more than a two inch gap between the fingertips and crease of the palm.  

DC 5218 contemplates unfavorable ankylosis of three digits of one hand, and specifies that ankylosis of the long, ring, and little fingers is to be assigned a 20 percent disability rating.  Based on the foregoing and resolving reasonable doubt in favor of the Veteran, the Board finds that a separate 20 percent disability rating is warranted for ankylosis of the third through fifth fingers under DC 5218 for the appeal period from July 11, 2012.  38 C.F.R. § 4.71a.    

The Board has considered whether any other diagnostic codes would allow for even higher disability ratings.  However, all of the other diagnostic codes relevant to the Veteran's left upper extremity disability (DCs 8510 through 8519) provide for a maximum of a 60 percent rating (with the exception of DC 8513), and, therefore, none of them would allow for higher ratings.  

Moreover, in reaching the determinations above, the Board has considered the Veteran's statements that his left arm disability is worse.  While he is competent to provide evidence regarding matters that can be perceived by the senses, he is not shown to be competent to render medical opinions regarding whether his symptoms meet the next higher rating criteria under VA regulations.  

Such competent evidence concerning the nature and extent of the Veteran's left arm disability has been provided by the medical personnel who have examined him during the current appeal.  The medical findings (as provided in the examination reports and clinical records) directly address the criteria under which this disability is evaluated. 

The specific clinical tests, including examiners' findings and opinions regarding neurological deficits, muscle strength, reflexes, etc., have been weighed and considered by the Board.  Such specific measures and findings are of more probative value in determining the severity of disability than are general histories or general descriptions of symptoms of pain or limitations, such as this Veteran's report of pain and numbness.  

Thus, the overall evidence does not show that paralysis or other factors have resulted in additional functional limitation such as to enable a finding that the disability picture more nearly approximates the next higher disability rating under the rating criteria for the left arm disability (which requires a finding of complete paralysis of the radicular groups) for the any part of the rating period on appeal.  

The current disability ratings indicate a significant impact on the Veteran's functional ability.  The current 60 percent disability evaluation assigned by VA recognize his pain, numbness, and weakness, and, when combined with the separate 20 percent rating for ankylosis of three fingers assigned herein, indicate very generally an 80 percent reduction in his ability to function due to his bilateral left upper extremity disability.  The critical question in this case, however, is whether the problems he has cited meet the next highest level under the rating criteria.  For reasons cited above, the Board finds they do not.

In sum, resolving reasonable doubt in favor of the Veteran, the Board finds that a 60 percent disability rating is warranted for the left arm disability for the appeal period prior to July 11, 2012, and that a separate 20 percent disability rating is warranted for ankylosis of three fingers from July 11, 2012.  However, the left arm disability cannot be characterized as manifesting more than severe incomplete paralysis for any part of the rating period on appeal, and, thus, a disability rating in excess of 60 percent for the neurological component of the left arm disability is not warranted.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Increased Rating for Left Arm Scars

The Veteran is in receipt of a 10 percent disability rating for his left arm surgical scars under the provisions of DC 7804.  38 C.F.R. § 4.118.  At the October 2011 Board hearing, he testified that the scar on his left arm was very tender, that he could not touch it, and that he had to put cream on it every night.  He further stated that it sometimes became very red and sore.

He was afforded a VA examination pertaining to his claim for TDIU in April 2009.  The VA examiner observed scarring from previous surgeries on the left hand and forearm.  The Veteran stated that the scars were tender at times, but the examiner noted that they had healed completely with no infection.  The scar to the left forearm was sore along the length of the scar with no other symptoms, according to the Veteran.  The scar was the same color as surrounding tissues and flush to the surface.  It was tender to palpation at the proximal end with generalized soreness throughout.  It measured 9 centimeters in length.  There was no palpable scar tissue, adhesions, or adherence to underlying structures, and no keloid formation.  The scar to the palmar surface of the left head measured three centimeters in length and was also the same color as surrounding tissue.  It was also flush to the surface with no palpable scar tissue, adhesions, or adherence to underlying structures, no keloid formation, and was nontender to palpation.  

The Veteran was afforded a VA examination specific to his scars in March 2014.  The examiner first noted a 6 centimeter carpal tunnel surgery scar in the left palmar area extending up to the anterior wrist, well-healed, with residual pain.  The Veteran described pain to palpation at a level of 7 out of 10 in severity, which was sharp, but resolved quickly after palpation.  There was another scar on the left anterior elbow that measured 18.5 centimeters which was also well-healed but with residual pain.  He rated this pain at a level of 6 out of 10 in severity, and stated that it also resolved quickly after palpation.  The examiner stated that both scars were painful but not unstable, and neither resulted in limitation of function.  In another VA examination report addressing the left upper extremity disability more generally, the VA examiner stated that the two scars described above measured 0.1 centimeters in width.

Based on a review of all of the evidence of record, lay and medical, the Board finds that weight of the evidence is against the assignment of a disability rating in excess of 10 percent for the Veteran's scars.  In this regard, the Board concludes that, for the entire appeal period, the Veteran's scars were painful but not unstable, not of a size to warrant a rating in excess of 10 percent, and did not result in functional impairment or other disabling effects.

As noted above, the Veteran's scars are currently rated as 10 percent disabling under DC 7804, which provides for a 10 percent disability rating for one or two scars that are unstable or painful.  The next higher, 20 percent, disability rating requires that there be three or four scars that are unstable or painful, which is not demonstrated by the evidence in this case.  

The Board has also considered the applicability of other potentially applicable diagnostic criteria for rating the Veteran's scars, but finds that a higher rating is not assignable under any other diagnostic code.  To that end, DC 7800 is not applicable, as it contemplates scars of the head, face, or neck.  38 C.F.R. § 4.118.

DC 7801 contemplates burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear.  However, as documented in the above-noted VA examination reports, there is no evidence that the Veteran's scars are deep or nonlinear.  Hence, DC 7801 is also inapplicable.  Id.

DC 7802 pertains to burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and nonlinear in an area or areas of 144 square inches (929 sq. cm.) or greater.  In this case, the Veteran's scars are all linear, and do not cover a surface area of 144 square inches or greater; therefore, a higher rating is not available under DC 7802.  Id.

Finally, DC 7805 provides that other scars (including linear scars), not otherwise rated under DCs 7800-7804 and including the effects of such scars otherwise rated under those codes, are also to be rated based on any disabling effects not provided for by DCs 7800-7804.  38 C.F.R. § 4.118, DC 7805.  This includes, where applicable, diagnostic codes pertaining to limitation of function.  Id.  However, the VA examinations of record do not reflect that the Veteran's scars of the left arm result in any limitation of motion or loss of function.  As the evidence throughout the appeal period does not show any disabling effects due to the scars, a higher rating is not warranted under DC 7805.

Therefore, based on the foregoing, the Board finds that the Veteran is not entitled to a disability rating in excess of 10 percent for his left arm scars.  As detailed above, there is no evidence that any of the scars are deep or nonlinear, unstable, or that the affected area is greater than 144 square inches.  Further, the evidence of record does not show that the scars result in any functional impairment.  

In making this finding, the Board acknowledges the Veteran's descriptions of pain.  However, for the reasons described above, the weight of the evidence is against a finding that the schedular criteria for a higher disability rating have been met or more nearly approximated.  Moreover, the Board finds that the current 10 percent disability rating takes his pain into account.  

For these reasons, the Board finds that the weight of the evidence is against the assignment of a disability rating in excess of 10 percent for the service-connected scars for the entire rating period on appeal.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and, hence, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Increased Rating for Right Shoulder Disability

The Veteran is in receipt of a 20 percent disability rating for his right shoulder disability for the entire rating period on appeal.  As noted above, he is right-handed. 

The shoulder disability has been evaluated under DCs 5299-5201.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after the hyphen.  See 38 C.F.R. § 4.27.  In this case, DC 5299 may be read to indicate that the service-connected disability is the unlisted shoulder separation and clavicle deformity, and it is rated as if the residual condition is limitation of motion of the arm under 38 C.F.R. § 4.71a, DC 5201.

Under Diagnostic Code 5201, a 20 percent disability rating is assigned when the evidence demonstrates limitation of motion of the arm at shoulder level or midway between the side and shoulder level, and a higher 30 percent disability rating is assigned when the evidence demonstrates limitation of motion of the arm to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.   

The standardized description of joint measurements is provided in Plate I under 38 C.F.R. § 4.71.  These descriptions indicate that normal forward flexion of the shoulder is from 0 to 180 degrees, normal abduction of the shoulder is from 0 to 180 degrees, normal external rotation is from 0 to 90 degrees, and normal internal rotation is from 0 to 90 degrees.

As above, the Board has considered functional loss due to pain and weakness causing additional disability beyond that reflected in range of motion measurements.  38 C.F.R. § 4.40; DeLuca, 8 Vet. App. 202.  Moreover, the Board has considered decreased movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse, and that painful motion is considered limited motion at the point that the pain actually sets in.  38 C.F.R. § 4.45; VAOPGCPREC 9-98. 

Turning to the evidence most relevant to the rating period on appeal, at an April 2009 VA examination conducted in conjunction with his individual unemployability claim, the Veteran reported that he had shoulder pain rated at a 7 out of 10 in severity occurring every other day, and that it lasted one to two hours.  He also reported weakness, particularly if he attempted to do any overhead activities.  He had stiffness occasionally, but no swelling, heat, or redness.  There was no locking, but there was fatigability and lack of endurance.  The Veteran denied flare-ups.  On examination, there was obvious clavicle bony enlargement proximal to the acromioclavicular joint.  There was tenderness to palpation in the posterior aspect of the right shoulder muscles.  Forward elevation was from 0 to 90 degrees, but the Veteran was unable to continue past 90 degrees due to complaints of pain beginning at 90 degrees.  Right shoulder abduction was from 0 to 90 degrees with pain beginning at 90 degrees.  Internal and external rotation were from 0 to 70 degrees with pain beginning at 70 degrees.  Repetition did not change degrees or increase pain.  X-rays showed a normal clavicle and shoulder.  

The Veteran has reported varying levels of limitation of his right arm.  In an April 2009 letter, the Veteran wrote that he was unable to raise his right arm to shoulder level.  Rather, he could only raise it about half way up to shoulder level or a quarter of the way from his side.  In an October 2009 letter, he stated that he could only lift his arm about 25 percent of the way to shoulder level.  Then, at the October 2011 Board hearing, he testified that he could move his arm up to the level of his shoulder but no more.  He also stated that he had constant pain, but that the pain increased whenever he tried to reach for something.

At an October 2013 orthopedic consultation, the Veteran reported that his shoulder disability had worsened, and that he now has nightly awakenings due to pain.  He stated that he avoided any and all overhead activities with his right arm, as they caused him significant discomfort.  His wife helped him with those chores and activities.  On examination, there was visible wasting and atrophy of his supraspinatus and infraspinatus fossae.  He had active forward flexion to 20 degrees, and passive flexion to 40 degrees with significant discomfort.  External rotation was to 20 degrees and internal rotation to his SI joint.  The doctor noted severely limited range of motion with significant guarding on any motion of his right arm.  An MRI showed a right shoulder partial thickness supraspinatus tear, bursitis, and a degenerative AC joint with osteophytes.  The doctor believed that most of his symptoms arose from adhesive capsulitis due to chronic bursitis and rotator cuff tendinopathy.

At a March 2014 VA examination, the Veteran reported worsening pain and decreased range of motion with overhead lifting.  On examination, there was an obvious clavicle bony enlargement with tenderness to palpation.  The Veteran reported intermittent flare-ups of right shoulder pain with elevating the right shoulder, rated at a level of 8 out of 10 and described as sharp in nature.  Flexion was to 60 degrees with pain beginning at 60 degrees.  Abduction was to 50 degrees with pain at 50 degrees.  Right shoulder external rotation was to 70 degrees with pain, and internal rotation was to 90 degrees with pain.  Range of motion was the same after three repetitions.  Functional loss after repetitive use includes less movement than normal, weakened movement, excess fatigability, pain on movement, and atrophy of disuse.  Muscle strength was 4 out of 5 in abduction and flexion.  Testing was positive for shoulder instability.  The diagnoses were right shoulder separation, adhesive capsulitis due to chronic bursitis and rotator cuff tendinopathy, and AC joint osteoarthritis resulting in impingement of the supraspinatus tendon by MRI.  

Based on the lay and medical evidence of record, and resolving reasonable doubt in the Veteran's favor, the Board finds that a 40 percent disability rating is warranted for the right shoulder disability from October 29, 2013 (the date of the orthopedic consultation referenced above), based on the findings of limitation of active flexion to 20 degrees and passive flexion to 40 degrees.  The Board finds that such findings more nearly approximate the criteria for a 40 percent rating under DC 5201 (limitation of motion of the arm to 25 degrees from side).  38 C.F.R. § 4.71a.  

Prior to October 29, 2013, however, the weight of the evidence is against a grant of a disability rating in excess of 20 percent.  Namely, the weight of the evidence demonstrates that the Veteran's limitation of the arm was not limited to less than shoulder level.  The 2009 VA examiner found flexion and abduction to 90 degrees (or at shoulder level), and, although the Veteran indicated his range of motion was less than shoulder level in some of his letters, he testified at the 2011 Board hearing that he could raise his arm up to shoulder level but no more, weighing against his claim for a higher disability rating under DC 5201.  

The Board has considered the Veteran's complaints of pain in finding that a rating in excess of 20 percent is not warranted prior to October 29, 2013.  However, even with that pain, the Veteran testified that he was able to lift his arm to shoulder level, as noted above, and the 2009 VA examiner found that, even after repetition, there was no decrease in range of motion or increase in pain.  

In addition, the specific clinical measures of ranges of motion, including examiner's findings and opinions regarding additional limitations of motion due to such factors, have been weighed and considered by the Board.  Such specific measures and findings are of more probative value in determining specific ranges of motion than are general histories or general descriptions of symptoms of pain or limitations, such as this Veteran's report of pain and limitation of motion.  Thus, the overall evidence does not show that pain or other factors have resulted in additional functional limitation or limitation of motion (e.g., arm motion limited to midway between side and shoulder level) such as to enable a finding that the disability picture more nearly approximates the next-higher, 30 percent, evaluation under the rating criteria for the shoulder for the rating period prior to October 29, 2013.  

While the Board understands the Veteran's central concern that he has a debilitating right shoulder disability, it is important for the Veteran to understand that the currently assigned 20 and 40 percent disability evaluations indicate a significant impact on the Veteran's functional ability.  Such a disability evaluation assigned by VA recognizes the Veteran's pain and decreased motion, indicating very generally a 20 and 40 percent reduction, respectively, in the Veteran's ability to function due to his right shoulder disability.  The critical question in this case, however, is whether the problems the Veteran has cited meet the next highest level under the rating criteria (in excess of 20 percent).  For reasons cited above, they do not for the rating period prior to October 29, 2013.  

The Board has also considered whether any other diagnostic codes would allow for a higher disability rating prior to October 29, 2013, but finds none.  Specifically, there is no ankylosis of the scapulohumeral articulation, so DC 5200 does not apply.  There is no impairment of the humerus, so DC 5202 does not apply.  Finally, although there is a clavicle deformity, the evidence does not demonstrate dislocation, nonunion, or malunion of the clavicle, so DC 5203 does not apply.  38 C.F.R. § 4.71a.   

For these reasons, the Board finds that the weight of the evidence is against a finding of an increased disability rating in excess of 20 percent for the right shoulder disability for the rating period prior to October 29, 2013.  However, resolving reasonable doubt in the Veteran's favor, the Board grants a 40 percent disability rating from October 29, 2013.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.    

Extraschedular Consideration

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's scars and left upper extremity and right shoulder disabilities.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service-connected disabilities are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his scars and left arm and shoulder disabilities are more severe than is reflected by the assigned ratings.  As was explained in the merits decision above in denying higher ratings, the criteria for higher schedular ratings were considered, but the ratings assigned were upheld (except as otherwise indicated) because the rating criteria are adequate.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service-connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

TDIU prior to July 11, 2012

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155.  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  
38 C.F.R. § 4.16(a).

The central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to his or her level of education, special training, and previous work experience, but advancing age and the impairment caused by nonservice-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Marginal employment, defined as an amount of earned annual income that does not exceed the poverty threshold determined by the United States Department of Commerce, Bureau of the Census, shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Substantially gainful employment is work that is more than marginal, which permits the individual to earn a "living wage."  
See Moore v. Derwinski, 1 Vet. App. 356 (1991). 

In reaching a determination of TDIU, it is necessary that the record reflect some factor which takes his case outside the norm with respect to a similar level of disability under the rating schedule.  38 C.F.R. §§ 4.1, 4.15; Van Hoose, 
4 Vet. App. 361.  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Beaty v. Brown, 6 Vet. App. 532, 538 (1994).

In this case, the Veteran contends that he is unable to secure employment due to his service-connected disabilities.  He retired in July 2008.  He stated that he was offered an "early out," which he took because he believed he was either going to hurt himself or kill someone there (see correspondence dated May 20, 2009).  Although several VA Form 21-4192s have been received from the Veteran's last employer, they have not provided detailed information as to the reasons surrounding his early retirement.  

As noted above, a TDIU was already granted by the RO in a July 2014 rating decision, effective from July 11, 2012, when, at the time of the rating decision, he met the combined schedular rating criteria for a TDIU under 38 C.F.R. § 4.16(a).  

In light of the grant of the 60 percent disability rating for the left arm disability prior to July 11, 2012 herein, the combined schedular rating criteria for consideration of TDIU under 38 C.F.R. § 4.16(a) are met for the period prior to July 11, 2012, because the Veteran has both one service-connected disability with an evaluation of at least 60 percent, and two or more disabilities with a combined rating of at least 70 percent with one disability rated at at least 40 percent. 

After a review of all the evidence, the Board concludes that the evidence is at least in equipoise as to whether he was unable to secure or follow substantially gainful employment due to his service-connected disabilities prior to July 11, 2012.

The evidence in favor of the claim for TDIU includes multiple statements from the Veteran and his attorney showing their belief that the Veteran is unemployable due to his service-connected disabilities, as outlined above.  

In addition, the evidence demonstrates significant physical impairment due to both his left arm and right shoulder disabilities, as discussed above.  

Finally, the Social Security Administration (SSA) awarded Social Security Disability (SSD) benefits effective from July 7, 2008, based on a primary diagnosis of affective disorders and a secondary diagnosis of peripheral neuropathy.   

While there is significant indication that the Veteran's non-service-connected psychiatric disorders play a large role in his unemployability, including during the period prior to July 11, 2012, it is clear that his service-connected physical disabilities also limited him occupationally, even in a sedentary environment.  Therefore, the Board finds that the evidence at least in equipoise as to whether the Veteran was unable to secure gainful employment due to his service-connected disabilities prior to July 11, 2012.    

Resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for a TDIU were met prior to July 11, 2012.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA's duty to notify was satisfied by way of March 2009, August 2009, October 2009, February 2010, and May 2010 letters.  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, service personnel records, post-service VA and private treatment records, VA examination reports, and the Veteran's statements, including his testimony at the October 2011 Board hearing. 

The Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the October 2011 Board hearing, the Veterans Law Judge asked questions pertaining to the criteria necessary for establishing his claims, including regarding specific evidence that may help substantiate his claims.  Moreover, neither the Veteran, nor his attorney, has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that any error in notice provided during the hearing constitutes harmless error.  The Board notes that the Veteran was offered a new hearing as the Veterans Law Judge who conducted the October 2011 hearing retired; however, the Veteran declined a new hearing in a July 2016 letter.  
 
Multiple VA examinations were obtained with regard to the service connection issues decided herein as outlined above.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the examinations and opinions obtained in this case are adequate.  The opinions were predicated on a full reading of the private and VA medical records in the Veteran's claims file, as well as examination and interviews of the Veteran when appropriate.  The VA nexus opinions considered all of the pertinent evidence of record, to include VA treatment records, comprehensive physical examinations, and the statements of the Veteran, and provide complete rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the service connection claims has been met.  38 C.F.R. § 3.159(c)(4).

The Veteran has also been afforded adequate examinations on the increased rating issues.  During the examinations discussed above, the Veteran's history was taken, and complete examinations with clinical measures were conducted, to include X-ray and MRI studies when appropriate.  Conclusions reached and diagnoses given were consistent with the examination reports, including notation of whether there were additional losses of ranges of motion due to factors such as painful motion, weakness, impaired endurance, incoordination, or instability.  For these reasons, the Board finds that the Veteran has been afforded adequate examinations on the increased rating issues decided herein.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

Notably, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for an acquired psychiatric disability, to include posttraumatic stress disorder, depression, and substance-induced mood disorder, is denied.  

Service connection for alcohol abuse is denied.

Service connection for gastroesophageal reflux disease is denied.

Service connection for diverticulosis/diverticulitis is denied.  

Service connection for sleep apnea is denied.

Service connection for erectile dysfunction is denied.  

Service connection for peripheral neuropathy is denied.  

Service connection for a back disability is denied.  

A 60 percent disability rating for the service-connected left upper extremity disability is granted for the rating period prior to July 11, 2012. 

A disability rating in excess of 60 percent for the left arm disability is denied for the entire increased rating period on appeal.

A separate 20 percent disability rating for unfavorable ankylosis of the third through fifth fingers of the left hand is granted from July 11, 2012.

A disability rating in excess of 10 percent for left arm scars is denied for the entire rating period on appeal.

A disability rating in excess of 20 percent for the right shoulder disability is denied for the rating period prior to October 29, 2013.

A 40 percent disability rating for the right shoulder disability is granted from October 29, 2013.  

A total rating based on individual unemployability due to service-connected disabilities is granted prior to July 11, 2012.




____________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


